DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21-22, 24 are objected to because of the following informalities: Claim 21 recites “analyzing the outcome data and the controllable device operation data ambient environment”. Claims 22 and 24 both recite “outcome data ambient environment”. It appears applicant intended to recite “in the ambient environment”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 21-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 of U.S. Patent No. 11,032,653 (the ‘653 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 21 recites all the limitations of Claim 1 of the ‘653 Patent, with a slight change in wording. Claim 1 of the ‘653 Patent recites the steps of “providing” the “hearing outcome data” and “controllable device operation data”, where Claim 21 recites the step of “obtaining” the data instead of “providing” it. There is no patentable distinction here between “providing” and “obtaining” data here, since the data is analyzed at a further step in the claim. In this instance, since the data is used in a further step, the acts of “providing” and “obtaining” the data would be inseparable.

Claim 22 recites the same limitations as Claim 2 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claim 23 recites the same limitations as Claim 3 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claim 24 recites the same limitations as Claim 1 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claim 26 recites the same limitations as Claim 4 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claims 21-23 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 20-23 of U.S. Patent No. 11,032,653 (the ‘653 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 21 recites all the limitations of Claim 20 of the ‘653 Patent, with a slight change in wording. Claim 20 of the ‘653 Patent recites the steps of “providing” the “hearing outcome data” and “controllable device operation data”, where Claim 21 recites the step of “obtaining” the data instead of “providing” it. There is no patentable distinction here between “providing” and “obtaining” data here, since the data is analyzed at a further step in the claim. In this instance, since the data is used in a further step, the acts of “providing” and “obtaining” the data would be inseparable.

Claim 22 recites the same limitations as Claim 21 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claim 23 recites the same limitations as Claim 22 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claim 25 recites the same limitations as Claim 20 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claim 26 recites the same limitations as Claim 23 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claims 28-31 and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5 of U.S. Patent No. 11,032,653 (the ‘653 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 28 recites all the limitations of Claim 1 of the ‘653 Patent, with a slight change in wording. Claim 1 of the ‘653 Patent recites the steps of “providing” the “hearing outcome data” and “controllable device operation data”, where Claim 28 recites the step of “obtaining” the data instead of “providing” it. There is no patentable distinction here between “providing” and “obtaining” data here, since the data is analyzed at a further step in the claim. In this instance, since the data is used in a further step, the acts of “providing” and “obtaining” the data would be inseparable.

Claim 29 recites the same limitations as Claim 1 of the ‘653 Patent, with slightly different wording, and is not patentably distinct. The analysis is done within the ambient environment because the hearing outcome, which is analyzed, according to Claim 1 of the ‘653 Patent, is being monitored within the ambient environment.
Claim 30 recites the same limitations as Claim 3 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claim 31 recites the same limitations as Claim 1 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claim 33 recites the same limitations as Claim 4 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claim 34 recites the same limitations as Claim 5 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claim 35 recites the same limitations as Claim 2 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claims 28-30, 32, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 20-22 and 24 of U.S. Patent No. 11,032,653 (the ‘653 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 28 recites all the limitations of Claim 20 of the ‘653 Patent, with a slight change in wording. Claim 20 of the ‘653 Patent recites the steps of “providing” the “hearing outcome data” and “controllable device operation data”, where Claim 28 

Claim 29 recites the same limitations as Claim 20 of the ‘653 Patent, with slightly different wording, and is not patentably distinct. The analysis is done within the ambient environment because the hearing outcome, which is analyzed, according to Claim 20 of the ‘653 Patent, is being monitored within the ambient environment.

Claim 30 recites the same limitations as Claim 22 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claim 32 recites the same limitations as Claim 20 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claim 34 recites the same limitations as Claim 24 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claim 35 recites the same limitations as Claim 21 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claims 36 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 6 and 8-9 of U.S. Patent No. 11,032,653 (the ‘653 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 36 recites all the limitations of Claim 6 of the ‘653 Patent, with a slight change in wording. Claim 6 of the ‘653 Patent recites “sound signals”, where Claim 36 recites “noise”. There is no patentable distinction here between “sound” and “noise” in this instance.

Claim 38 recites the same limitations as Claim 8 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claim 39 recites the same limitations as Claim 6 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.

Claim 40 recites the same limitations as Claim 9 of the ‘653 Patent, with slightly different wording, and is not patentably distinct.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 26-30, 35-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Karr, U.S. Patent No. 8,862,273, patented on 10/14/2014 (Karr), in view of Shennib, U.S. Patent No. 9,769,577, patented on 9/19/2017 (Shennib).

As to Claim 21, Karr discloses a method, comprising: monitoring an outcome of a recipient [128] of a headset device [500] (Col. 11, lines 21-26) in an ambient acoustic environment (Fig. 1) (noise levels are monitored within the environment; Col. 4, lines 27-43), wherein the ambient acoustic environment has at least one controllable network connected device [104, 106, 108, 110, 112, 114] associated therewith (the devices are connected and controlled via a network; Col. 3, lines 61-65); obtaining outcome data representing the monitored outcome (Col. 11, lines 21-26); obtaining controllable device operation data representing operations of the at least one controllable network connected device [104, 106, 108, 110, 112, 114] (the noise level of the device[s] are measured to calibrate the amount of change to the operational modes of the device[s] needed to reach the desired noise profile; Col. 5, lines 64-67; Col. 6, lines 8-23); analyzing the hearing outcome data and the controllable device operation data to determine one or more operational changes to the at least one controllable network connected device [104, 106, 108, 110, 112, 114] that are estimated to improve the recipient's hearing outcome in the ambient acoustic environment (operating modes are determined for each device based on a sound profile for the device; Col. 6, lines 8-30; the controller then determines if the noise level does not match a desired noise profile; Col. 4, lines 44-57); and initiating the one or more operational changes to the at least one controllable network connected device [104, 106, 108, 110, 112, 114] (if the controller determines that the noise level does not match a desired noise profile, an operational mode of the device(s) is modified to change the noise level; Col. 4, lines 44-57).
It is noted that Karr does not explicitly disclose that the headset device is a hearing device. Karr only discloses that control can be performed from a personal head-worn device (Col. 11, lines 21-26). However, providing control of network connected devices to a recipient of a hearing device, via the hearing device, was well known. Shennib discloses control of networked devices [800] for a recipient of an hearing device [100], via the hearing device [100] (devices/appliances, such as thermostats or kitchen appliances, are able to be controlled by the linked hearing device [100]; Col. 5, lines 42-60; the devices/applicances are connected via a network [802]; Col. 6, lines 5-19). Shennib is applicable to Karr, since both are directed to control of networked devices via a head-worn apparatus. Furthermore, one of ordinary skill in the art would have recognized that providing noise control of an environment has even greater benefits to hearing-impaired users. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a hearing device such as Shennib’s, for the head-worn device in the method disclosed by Karr.

As to Claim 22, Karr and Shennib remain as applied above to Claim 21. Karr further discloses that the controllable device operation data represents known operational capabilities (the noise level of the device[s] are measured to calibrate the amount of change to the operational modes of the device[s] needed to reach a desired noise profile; Col. 5, lines 64-67; Col. 6, lines 8-23) and real-time operations of the at least one controllable network connected device (the status of a device is monitored to keep the device within operating limits particular to the device; Col. 5, lines 13-26), and wherein analyzing the outcome data (in) the ambient environment (Fig. 1) and the controllable device [104, 106, 108, 110, 112, 114] operation data determine one or more changes to the at least one controllable network connected device [104, 106, 108, 110, 112, 114] that are estimated to improve the recipient's hearing outcome in the ambient acoustic environment (Fig. 1) comprises: evaluating the outcome data based on the known operational capabilities and real-time operations of the at least one controllable network connected device [104, 106, 108, 110, 112, 114] to identify the one or more operational changes to the at least one controllable network connected device [104, 106, 108, 110, 112, 114] (known, operational modes of the device[s] are changed to attain the desired noise profile; Col. 4, lines 65-67; Col. 5, lines 1-6; different types of devices have different operating modes depending on their function; Col. 5, lines 6-26).

As to Claim 23, Karr and Shennib remain as applied above to Claim 21. Karr further discloses that analyzing the outcome data in the ambient environment (Fig. 1) to determine one or more operational changes to the at least one controllable network connected device [104, 106, 108, 110, 112, 114] that are estimated to improve the recipient's outcome in the ambient environment (Fig. 1) includes: determining an effect of the at least one controllable network connected device [104, 106, 108, 110, 112, 114] on the outcome of the recipient within the ambient environment (Fig. 1) (the noise level of the device[s] are measured to calibrate the amount of change to the operational modes of the device[s] needed to reach the desired noise profile; Col. 5, lines 64-67; Col. 6, lines 8-23).

As to Claim 26, Karr and Shennib remain as applied above to Claim 21. Karr further discloses that the outcome data represents one or more attributes of sound signals received at the headset device [500] (the device is the general computing device [500]; Col. 9, lines 43-46, as well as [202]; Col. 5, lines 55-57; which receives sound signals via microphone [247] to provide the hearing outcome data; Col. 5, lines 38-41). auditory prosthesis (Shennib: Col. 3, lines 58-59).

As to Claim 27, Karr and Shennib remain as applied above to Claim 21. Karr further discloses that initiating the one or more operational changes to the at least one controllable network connected device [104, 106, 108, 110, 112, 114] comprises: initiate one or more changes to the at least one controllable network connected device [104, 106, 108, 110, 112, 114] to dynamically adapt noise produced in the ambient environment by the at least one controllable network connected device [104, 106, 108, 110, 112, 114] (if the controller determines that the noise level does not match a desired noise profile, an operational mode of the device(s) is modified to change the noise level; Col. 4, lines 44-57).

As to Claim 28, Karr discloses a method, comprising: obtaining outcome data representing a hearing outcome of a recipient [128] of a headset device [500] (Col. 11, lines 21-26) within an ambient environment (Fig. 1) (noise levels are monitored within the environment; Col. 4, lines 27-43), wherein the ambient environment includes at least one controllable network connected device [104, 106, 108, 110, 112, 114] (the devices are connected and controlled via a network; Col. 3, lines 61-65) that generates noise [116, 118, 120, 122, 124] within the ambient environment when operating (the devices create noise in the environment when they operate; Col. 3, lines 52-60); obtaining controllable device operation data representing operations of the at least one controllable network connected device [104, 106, 108, 110, 112, 114] (the noise level of based on the outcome data and the controllable device operation data, determining one or more operational changes to the at least one controllable network connected device [104, 106, 108, 110, 112, 114] (known, operational modes of the device[s] are changed to attain the desired noise profile; Col. 4, lines 65-67; Col. 5, lines 1-6; different types of devices have different operating modes depending on their function; Col. 5, lines 6-26) to change a characteristic of the noise [116, 118, 120, 122, 124] produced in the ambient environment by the network connected device [104, 106, 108, 110, 112, 114] and initiating the one or more operational changes to the controllable network connected device [104, 106, 108, 110, 112, 114] (if the controller determines that the noise level does not match a desired noise profile, an operational mode of the device(s) is modified to reduce the noise created; Col. 4, lines 44-57).
It is noted that Karr does not explicitly disclose that the headset device is a sensory prosthesis. Karr only discloses that control can be performed from a personal head-worn device (Col. 11, lines 21-26). However, providing control of network connected devices to a recipient of an sensory prosthesis, via the sensory prosthesis, was well known. Shennib discloses control of networked devices [800] for a recipient of a sensory prosthesis [100], via the sensory prosthesis [100] (devices/appliances, such as thermostats or kitchen appliances, are able to be controlled by the linked sensory prosthesis [100]; Col. 5, lines 42-60; the devices/applicances are connected via a network [802]; Col. 6, lines 5-19). Shennib is applicable to Karr, since both are directed to control of networked devices via a head-worn apparatus. Furthermore, one of 

As to Claim 29, Karr and Shennib remain as applied above to Claim 28. Karr further discloses that determining one or more operational changes to the at least one controllable network connected device [104, 106, 108, 110, 112, 114] comprises: analyzing the outcome of a recipient [126] in an ambient acoustic environment (Fig. 1) (the noise level of the environment is monitored; Col. 4, lines 27-30; and compared to a desired noise profile; Col. 4, lines 44-57).

As to Claim 30, Karr and Shennib remain as applied above to Claim 29. Karr further discloses that analyzing the outcome of the recipient [126] within the ambient acoustic environment (Fig. 1) comprises: determining an effect of the at least one controllable network connected device [104, 106, 108, 110, 112, 114] on the outcome of the recipient [126] within the ambient environment (Fig. 1) (the noise level of the device[s] are measured to calibrate the amount of change to the operational modes of the device[s] needed to reach the desired noise profile; Col. 5, lines 64-67; Col. 6, lines 8-23).

Claim 35, Karr and Shennib remain as applied above to Claim 28. Karr further discloses that the controllable device operation data represents known operational capabilities (the noise level of the device[s] are measured to calibrate the amount of change to the operational modes of the device[s] needed to reach a desired noise profile; Col. 5, lines 64-67; Col. 6, lines 8-23) and real-time operations of the at least one controllable network connected device (the status of a device is monitored to keep the device within operating limits particular to the device; Col. 5, lines 13-26).

As to Claim 36, Karr discloses an apparatus [410], comprising: a wireless transceiver [418] (Col. 9, lines 14-23); and one or more processors [410] coupled to the wireless transceiver [416] and configured to: analyze an outcome of a recipient [126] of a headset device [500] (Col. 11, lines 21-26) in an ambient environment (Fig. 1) (the noise level of the environment is monitored; Col. 4, lines 27-30) that has at least one controllable network connected device [104, 106, 108, 110, 112, 114] associated therewith (the devices are connected and controlled via a network; Col. 3, lines 61-65), that generates noise [116, 118, 120, 122, 124] within the ambient acoustic environment when operating (the devices create noise in the environment when they operate; Col. 3, lines 52-60), obtain operational characteristics of said controllable network connected device [104, 106, 108, 110, 112, 114] that pertain to creation of the noise [116, 118, 120, 122, 124] within the ambient environment (the noise level of the device[s] are measured to calibrate the amount of change to the operational modes of the device[s] needed to reach the desired noise profile; Col. 5, lines 64-67; Col. 6, lines 8-23) and based on the analysis of the outcome in view of the controllable device operation characteristics, initiate one or more changes to the at least one controllable network connected device [104, 106, 108, 110, 112, 114] to change one or more characteristic(s) of the noise produced in the ambient environment by the controllable network connected device (operating modes are determined for each device based on a sound profile for the device; Col. 6, lines 8-30; if the controller determines that the noise level does not match a desired noise profile, an operational mode of the device(s) is modified to change the noise level; Col. 4, lines 44-57). 
It is noted that Karr does not explicitly disclose that the headset device is a sensory prosthesis. Karr only discloses that control can be performed from a personal head-worn device (Col. 11, lines 21-26). However, providing control of network connected devices to a recipient of an sensory prosthesis, via the sensory prosthesis, was well known. Shennib discloses control of networked devices [800] for a recipient of a sensory prosthesis [100], via the sensory prosthesis [100] (devices/appliances, such as thermostats or kitchen appliances, are able to be controlled by the linked sensory prosthesis [100]; Col. 5, lines 42-60; the devices/applicances are connected via a network [802]; Col. 6, lines 5-19). Shennib is applicable to Karr, since both are directed to control of networked devices via a head-worn apparatus. Furthermore, one of ordinary skill in the art would have recognized that providing noise control of an environment has even greater benefits to hearing-impaired users. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a sensory prosthesis such as Shennib’s, for the head-worn device in the method disclosed by Karr.

Claim 38, Karr and Shennib remain as applied above to Claim 29. Karr further discloses that analyzing the outcome of the recipient [126] of the sensory prosthesis within the ambient environment (Fig. 1) the one or more processors [410] are configured to: determine an effect of the at least one controllable network connected device [104, 106, 108, 110, 112, 114] on the outcome of the recipient [126] within the ambient environment (Fig. 1) (the noise level of the device[s] are measured to calibrate the amount of change to the operational modes of the device[s] needed to reach the desired noise profile; Col. 5, lines 64-67; Col. 6, lines 8-23).

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Karr, U.S. Patent No. 8,862,273, patented on 10/14/2014 (Karr), Shennib, U.S. Patent No. 9,769,577, patented on 9/19/2017 (Shennib), further in view of Di Censo et al., U.S. Patent No. 9,716,939, patented on 7/25/2017 (Di Censo).

As to Claim 33, Karr and Shennib remain as applied above to Claim 29. Karr and Shennib do not explicitly disclose that analyzing the outcome of the recipient within the ambient environment comprises: analyzing one or more attributes of sound signals prior to delivery of stimulation signals to the recipient. However, providing such analysis to reduce noise in a sensory prosthesis was well known. Di Censo discloses a method of analyzing a hearing outcome of a recipient of a sensory prosthesis in an ambient environment that includes analyzing one or more attributes of the sound signals prior to delivery of stimulation signals to the recipient (sound is received at an sensory prosthesis from the surrounding environment via microphone [312]; Col. 10, lines 60-66; 

As to Claim 34, Karr and Shennib remain as applied above to Claim 28. Karr and Shennib do not explicitly disclose determining one or more operational changes to the sensory prosthesis that are estimated to improve the hearing outcome of the recipient within the ambient environment; and initiating the one or more operational changes to the sensory prosthesis. However, applying such a technique to improve a user’s auditory environment was well known. Di Censo discloses determining one or more operational changes to the sensory prosthesis that are estimated to improve the hearing outcome of the recipient within the ambient environment; and initiating the one or more operational changes to the sensory prosthesis (attributes of the acoustic environment  are analyzed to identify the sounds and compared with a user noise profile to eliminate the sounds by the auditory prosthesis; Col. 10, lines 66-67; Col. 11, lines 1-5). One of ordinary skill in the art would have recognized the applicability of Di Censo’s technique of determining and initiating operational changes of the auditory prosthesis, to 


Allowable Subject Matter
Claims 24-25, 31-32, 37, and 39-40 would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims, and (2) the double patenting rejection set forth above is overcome. The following is a statement of reasons for the indication of allowable subject matter: Claim 24 recites the unique feature of the outcome data representing an auditory perception of the recipient following delivery of stimulation signals to the recipient. Claim 25 similarly recites the unique feature of the hearing outcome data representing a listening effort of the recipient upon delivery of stimulation signals to the recipient. Claim 31 recites the unique feature of assessing an auditory perception of sound signals by the recipient following delivery of stimulation signals to the recipient. Claim 32 recites the unique feature of assessing a listening effort of the recipient upon delivery of stimulation signals to the recipient. Claim 37 recites the unique feature of the wireless transceiver being configured to: receive, from the sensory prosthesis, outcome data representing the outcome of a recipient of the sensory prosthesis within the ambient environment; receive controllable device operation data representing operations of the at least one controllable network connected device, and wherein to analyze the outcome of the based on the outcome of the recipient and the controllable device operation data. Claim 39 recites the unique feature similar to Claims 24 and 31 of the one or more processors being configured to assess an auditory perception of the recipient following delivery of stimulation signals to the recipient. Claim 40 recites the unique feature similar to Claims 25 and 32 of the one or more processors being configured to assess a listening effort of the recipient upon delivery of stimulation signals to the recipient. The closest prior art (Karr, Shennib, and DiCenso) does not disclose or suggest such features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/RYAN ROBINSON/Primary Examiner, Art Unit 2653